Black, C. J.
(concurring). — As said by this court when speaking of our statute concerning wills: ££It is uniformly held that it is not necessary that the testator shall actually sign his name to the will in the presence of the attesting, witnesses; but the acknowledgment by the testator that the name signed to the instrument is his, or that the paper is his will, is sufficient;” nor is it necessary that the witnesses shall sign in the presence of each other. Cravens v. Faulconer, 28 Mo. 19. As to the attestation, it can make no difference whether the will is signed by the testator himself, or • by some other person by his direction and in. his presence. In either ease the attestation is good and sufficient, if the testator acknowledges the instrument to be his will, and the witnesses sign it in his presence. In short, the witnesses attest a signed will, and not necessarily the various steps leading to its execution. This, it seems to us, is the necessary result of the rulings of the courts often repeated, that the witnesses • need not attest in the presence of each other or attend the ceremony of signing by the testator. A will may be well attested, though the attesting witnesses can not depose to all the facts essential to a good signing by or for the testator. This is especially true in cases like the one in hand, where the name of the testator was not signed by himself, but was signed by another.
Where the testator produces an instrument, purporting to be his will, and declares that it is his will, and requests the witnesses to attest it, the declaration to them that the instrument is his will is evidence that he signed it; and, should it appear that he did not sign it himself, but that his name was signed thereto by *529another, the declaration is still evidence that his name was signed thereto by his direction; but, in such case, we do not see how his declaration, standing alone, can be any evidence that the name of the testator was signed in his presence. To so hold is to build up a presumption from a presumption.
In the case in hand it clearly appears the testator did not sign his name to the paper propounded as his last will. His name was signed by another. He, however, presented it, thus signed, to the several attesting witnesses and declared to each of them that the paper was his will, and the witnesses attested it at his request. This declaration of the testator that the instrument was his will, as shown by the testimony of the attesting witnesses, is evidence tending to show that his name was signed thereto by his direction; but, standing by itself, it does not, in our opinion, show, or tend to show, that the testator’s name was signed in his presence. The question, then, is, whether there is any other evidence in the case which justified the court in submitting the issues to the jury.
The other circumstances in evidence are th,ese: The will, including the name of the testator, was written by his daughter Katharine. The will bears date the eighteenth of November, 1886, and was attested about the same date. Some of the attesting witnesses signed it in the presence of the wife of the testator and other members of the family, as well as in the presence of Mr. Price. It was in the possession of the testator from the date thereof until his death in April, 1890. One attesting witness says: “He said he had it written, but I don’t remember that he said by whom.” Another witness in the case, though not an attesting witness, testified: “Have seen him call on Katie to put his name to a paper or write an article.” The will *530was evidently dictated from first to last by the testator himself, and there can be no doubt but he intended it to take effect as his last will. Taking these circumstances all in all we think there is evidence from which a jury might properly draw the conclusion that the daughter signed the name of her father to the will in hispresence. The testator possessed more than ordinary business capacity. The will was the result of his own judgment, a,nd his name was written thereto by his direction. He intended the instrument should take effect as his will. There is no evidence tending to show that his name was not signed in his presence. Under these circumstances, the will ought not to be rejected, as a matter of law, if there is any evidence tending to show that his name was signed in his presence. We think the fact that this will was prepared according to his dictation at his own house, by his daughter who signed his name to other papers when requested to do so, is some evidence that she signed her father’s name to this instrument in his presence. The case made is, therefore, one for the jury, in the opinion of the writer.